If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


MICHAEL F. MOORE,                                                    UNPUBLISHED
                                                                     August 27, 2020
               Plaintiff-Appellee,

v                                                                    No. 349505
                                                                     Antrim Circuit Court
KATHLEEN R. GLYNN,                                                   LC No. 13-006629-DO

               Defendant-Appellant.


Before: SHAPIRO, P.J., and SERVITTO and LETICA, JJ.

SHAPIRO, P.J. (concurring).

        Like the majority, in whose opinion I join, I conclude that the arbitrator did not exceed her
authority.

        The text of the relevant provision is unambiguously ambiguous. Its meaning is not
apparent in the words themselves and each party has offered a reasonable interpretation. Moore
asserts that he agreed to pay four percent of all the designated monies he is paid for a period of
five years with no further payments to be made after the five-year period. In return, he submits,
Glynn agreed to give up all interests in the joint businesses and Moore’s businesses. By contrast,
Glynn interprets the provision to mean that for her entire lifetime she is to receive four percent of
all amounts (e.g., future royalties) paid to Moore for the work performed during their marriage and
for the five-year period thereafter.1 These understandings of the provision are so far afield from
each other that if both parties are arguing in good faith it is difficult to understand why they
believed there was an agreement at all.

        Nevertheless, the question is whether the agreement authorized the arbitrator to do what
she did, and I agree with the majority that she acted within her authority.

                                                              /s/ Douglas B. Shapiro


1
  Since the value of other property described in the settlement agreement is not in the record, we
also cannot review the equity of the property division.

                                                -1-